ON REHEARING
PER CURIAM.
We grant appellant’s amended motion for rehearing and clarification, and substitute the following opinion for the majority view of our original opinion:
AFFIRMED on the authority of Palm Pavilion of Clearwater, Inc. v. Thompson, 458 So.2d 893 (Fla. 2d DCA 1984). See also the dissent in Contos v. Lipsky, 433 So.2d 1242 (Fla. 3d DCA 1983). Because we recognize a possible conflict with the Contos majority, we certify the following question to the supreme court:
IN THE DETERMINATION OF FAIR MARKET VALUE OF LEASED PROPERTY AT THE TIME OF THE EXERCISE OF A LESSEE’S OPTION TO PURCHASE, MAY THE TRIAL COURT CONSIDER THE PRESENT VALUE OF THE FEE UNENCUMBERED BY THE LEASE?
STONE and GARRETT, JJ., concur.
DOWNEY, J., concurs in part and dissents in part with opinion.